Title: To George Washington from Archibald Blair, 19 June 1799
From: Blair, Archibald
To: Washington, George



Sir
Richmond June 19th 1799

The original letter from my departed Friend, Patrick Henry esqr., of which the enclosed is the only copy ever suffered to be taken, was intended merely to counteract some malicious reports circulating in this District, that Mr Henry was unfriendly to the

election of Mr Marshall as a Representative to the next Congress—But as it contain⟨s⟩ Sentiments which contradict the base Insinuations that he was an enemy to the opposition measures of our Government towards the French, and unfriendly to you, I feel anxious for his letter to be lodged in some place that hereafter it may stand a chance to be brought forth as a proof against such calumny; and with this view I transmit you a copy, in hopes that it will find a place in a corner of your Cabinet. I would have sent the original had it not been much torn by the frequent resort to it during the canvassing for the late election. I have been often urged to publish it in the News papers, but that Source of communication being at present so polluted, where virtue is traduced & Vice supported, I have thought that posterity will be unable hereafter, from it, to decide whether their Ancestors were virtuous or vicious. It is much to be lamented that a Man of Mr Henry’s merits should be so little personally known in the world—I remember at the commencement of the revolution he was dreaded as the Cromwell of America, and since, he has been counted upon by the opposition Party as a rival to you, and the Destroyer of our happy & most valuable Constitution. I had the honor of qualifying to my present office when Mr Henry commenced the Administration of our revolutionary Government, from which period to the day of his death, I have been upon the most intimate, and I believe, freindly terms with him; And I can with truth say that I never saw any thing tyrannical in his Disposition, nor otherwise ambitious than to be serviceable to Mankind. With regard to you sir, I may say as he said of Marshall—that he loved you—and for the same reason—because you felt & acted as a republican—as an American; for I have no doubt but he alludes to you when he makes the exception of “One other who was in another line” to whom he would give the preference. During the war an attempt was made by an anonymous letter to enlist Mr Henry on the side of an infamous Faction opposed to you as Commander in Chief—his letter to you on that subject and your answer, have been lost I believe during Arnolds invasion, which I lament, as his letter was a proof of his confidence in, & attachment to you, and I had a desire to preserve those documents.
I have now to apologize for obtruding where I have not the honor of a personal acquaintance, and I flatter myself the Motive of rescuing the Character of my valuable friend from the imputation

of being a Jacobin, & foe to you, will plead the Excuse of him who has the honor to be, with the highest respect, Yr Most obedt & very humble Servant

A. Blair

